DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-7, 15-19, 25, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui et al. (USPN 11,031,955).
Regarding claim 1, Hui teaches a method of wireless communication performed by a wireless communication device, comprising: performing a first polar encoding process on a first transmission of a hybrid automatic repeat request (HARQ) process [Col. 7, lines 38-19, polar encoding is done in transmission using HARQ]; generating a second transmission of the HARQ process by relocating a portion of bits in less reliable positions of the first transmission to more reliable positions of the second transmission of the HARQ process, wherein the less reliable positions and the more reliable positions are evaluated based at least in part on a channel transform, wherein the channel transform is based at least in part on the first transmission, the second transmission, the first polar encoding process and a second polar encoding process associated with the second transmission [Fig. 6, Col. 9, lines 14-62 and Col. 10, lines 51-67, bits are relocated from less reliable position to more reliable position during subsequent transmission of HARQ process which are based on first and subsequent transmission and 
Regarding claims 2, 16 and 30, Hui teaches the channel transform is based at least in part on a round, of the HARQ process, associated with the second transmission [Fig. 6].
Regarding claims 3 and 17, Hui teaches the second transmission is generated from a codeword of the first transmission and the first polar encoding process associated with the first transmission, wherein the codeword is generated from data, of the first transmission, transformed by the first polar encoding process [Col. 9, lines 14-62].
Regarding claims 5 and 18, Hui teaches the second transmission is generated by rate- matching a codeword of the second transmission, 0097-0457NAT24182052 wherein the codeword of the second transmission is generated using the channel transform and a codeword of the first transmission [Col. 6, lines 42-58 and Fig. 6].
Regarding claim 6, Hui teaches a number of bits corresponding to a number of bits of data used to generate the codeword of the first transmission [Col. 11, lines 1-11].
Regarding claims 7 and 19, Hui teaches the channel transform uses an Arikan kernel matrix [Col. 1, lines 20-35].


.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (USPN 11,031,955) in view of Davydov et al. (USPN 9,723,508).
Regarding claims 8, 20 and 26, Hui teaches a method, a wireless communication device and a non-transitory computer-readable medium as discussed in rejection of claims 1, 15 and 25.
However, Hui does not teach the channel transform uses an upper-triangular matrix.
Davydov teaches the channel transform uses an upper-triangular matrix [Col. 8, lines 2-12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use upper-triangular matrix so that interference-mitigated signals can be selected.
Allowable Subject Matter
Claims 4, 9-14, 21-24, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldemair et al. (US-PGPUB 2021/0068138) teaches transmitting control information of a first type and/or a second type depending on a partial overlap of a first transmission resource and a second transmission resource by transmitting the control information of the first type on the first transmission resource and transmitting the control information of the second type on a part of the second transmission resource not overlapping with the first transmission resource, where the first transmission resource and the second transmission resource partially overlap in time.
Kwak et al. (USPN 10,932,241) teaches encoding a coded bit using multiple bits.  The encoded code bit is transmitted to a base station through an uplink control channel.  Tail biting convolution coding (TBCC) including pre-set threshold value or number of the bits is performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464